I concur in the principal opinion and in the reasoning thereof; and, in addition, I think a reasonable conclusion from all the evidence is that, while the plaintiff may have been negligent, yet the motorman had actual notice of the dangerous position in which plaintiff had placed himself, and a clear opportunity to have avoided the collision by the exercise of reasonable diligence to do so after he saw the dangerous position in which plaintiff was placing himself. A street-car running into the third in a series of a horse and three vehicles, coupled together and passing before it, is pretty good evidence of gross negligence on the part of the motorman.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on March 8, 1906, and the following opinion rendered thereon: